t c memo united_states tax_court mieczyslaw kurek petitioner v commissioner of internal revenue respondent docket no filed date mark s goldstein for petitioner joan casali for respondent memorandum findings_of_fact and opinion kerrigan judge this case is before the court on a petition for redetermination of employment status respondent issued a notice_of_determination of worker classification notice_of_determination for tax_year regarding petitioner’s liabilities under the federal insurance contribution act fica income_tax_withholding itw imposed by sec_3401 through and the federal_unemployment_tax_act futa respondent determined deficiencies with respect to petitioner’s federal employment and unemployment tax as follows tax period ended type of tax fica fica fica fica itw futa amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent has conceded all additions to tax and penalties the issues remaining for consideration are whether the workers listed in the notice_of_determination should be legally classified as petitioner’s employees or as independent contractors for all taxable periods in tax_year and whether petitioner is entitled to relief under the revenue act of pub_l_no sec_530 stat pincite as amended sec_530 which in certain circumstances deems an individual not to be an employee findings_of_fact some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and the attached exhibits petitioner resided in new york at the time he filed the petition during the year in issue petitioner was the sole_proprietor of kma construction kma construction made improvements to the interior of homes such as kitchens bathrooms and floors kma construction engaged in installing tile sheetrock doors and windows as well as painting and carpentry in tax_year petitioner through kma construction worked on approximately to projects in residences in brooklyn new york some projects overlapped and there were some gaps between projects when petitioner had time he did the labor himself petitioner also hired the following individuals collectively workers to work for kma construction during the following quarters of individual first quarter second quarter third quarter fourth quarter a g b s e r g p j p l k m k m p p b r k r u r p s k s z w s w s w k w r g k d m k t k m x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x a c j o a s e f j f b p s g x x x x x petitioner supervised the workers he told the workers what work needed to be done and set deadlines for the jobs all workers worked on a project-to-project basis none worked full time for petitioner the workers did not work under business names or advertise to the public petitioner paid each worker a flat fee as negotiated for a particular job on a particular project he paid each worker every week according to the percentage of the work the worker completed he paid the workers by checks made out to them personally petitioner also managed the day-to-day operations of kma construction petitioner worked closely with the homeowner on each project petitioner discussed with the homeowner the details of the work to be performed and the supplies needed petitioner negotiated the cost of the project with the homeowner factoring in the payments that he negotiated with the workers the homeowners paid petitioner directly the workers did not bill the homeowners for the work they performed if there was a problem with the work the homeowners spoke with petitioner petitioner did not inform the homeowners that he would use subcontractors or independent contractors the workers set their own hours and work schedules petitioner was at the worksite only once a day or once every other day petitioner did not tell the workers how to do their jobs but he would replace workers if a deadline was approaching or if a worker was holding up a job if petitioner thought a worker was doing the work improperly he would order the worker to repair the problem or redo the work petitioner testified that the workers were to bring in assistants whom the workers would have to pay themselves but none of the workers used assistants petitioner allowed the workers to work simultaneously on other projects with him or with other construction groups petitioner required that the workers finish their respective jobs by the deadlines he set the workers found their own transportation to the worksites if a worker was working on two of petitioner’s projects simultaneously petitioner sometimes drove the worker between the two worksites the workers brought their own sets of small tools worth around dollar_figure to the worksites petitioner did not reimburse the workers for those tools petitioner bought or rented all larger tools which he left at the worksites petitioner purchased materials needed for the projects and the homeowners would reimburse him occasionally workers purchased lightweight materials as needed during the project and petitioner would reimburse them petitioner did not provide an office or any other facility for the workers petitioner did not train the workers and he did not offer them any employee_benefits he did not provide sick or vacation pay medical insurance pension plans or other_benefits he did not carry unemployment insurance severance_pay or workers’ compensation insurance for the workers petitioner did not require the workers to have any type of insurance or license petitioner did not issue forms 1099-misc miscellaneous income or forms w-2 wage and tax statement to any of the workers for tax_year he likewise did not file form sec_941 employer’s quarterly federal tax_return for any quarters in tax_year or a form_940 employer’s annual federal unemployment futa_tax return for tax_year petitioner did not pay any employment_taxes or remit periodic deposits for the workers on date respondent prepared substitutes for returns for petitioner’s form sec_941 for all quarters in tax_year as well as a substitute for return for petitioner’s form_940 for tax_year on date respondent sent petitioner the notice_of_determination i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and a taxpayer bears the burden of proving those determinations are erroneous rule a 290_us_111 this principle applies to the commissioner’s determination that a taxpayer’s workers are employees 117_tc_263 if an employer-employee relationship exists its characterization by the parties as some other relationship is immaterial sec_31_3121_d_-1 employment_tax regs sec_7491 which shifts the burden_of_proof to the secretary in certain other circumstances does not apply to employment_tax disputes sec_7491 121_tc_89 aff’d 425_f3d_1203 9th cir 119_tc_121 n aff’d 93_fedappx_473 3d cir ii the workers’ legal classification employers and employees are subject_to employment_taxes ie fica and futa fica provides a social_security_tax payable by both employers and employees see sec_3101 sec_3111 futa provides for unemployment taxes payable by employers see secs employers are required to withhold fica tax and federal_income_tax on wage payments they make to their employees see sec_3102 sec_3402 these employment_taxes do not apply to payments to independent contractors whether an individual is an employee or an independent_contractor is a factual question to which common_law principles apply weber v commissioner 103_tc_378 aff’d per curiam 60_f3d_1104 4th cir see sec_3121 sec_3306 in determining whether a worker is an employee or an independent_contractor the court considers the degree of control exercised by the principal over the details of the work which party invests in the facilities used by the worker the opportunity of the worker for profit or loss whether the principal can discharge the worker whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating ewens miller inc v commissioner t c pincite weber v commissioner t c pincite all of the facts and circumstances are considered and no one factor dictates the outcome ewens miller inc v commissioner t c pincite a degree of control the right of the principal to exercise control_over the agent whether or not the principal in fact does so is the crucial test for the existence of an employer- employee relationship weber v commissioner t c pincite atl coast masonry inc v commissioner tcmemo_2012_233 at under the common_law an employer-employee relationship exists when the principal has the right to control and direct the service provider regarding the result and how the result is accomplished sec_31_3121_d_-1 sec_31_3306_i_-1 sec_31_3401_c_-1 employment_tax regs the principal need not actually direct or control the manner in which the services are performed the principal need only have the right to do so see weber v commissioner t c pincite twin rivers farm inc v commissioner tcmemo_2012_184 slip op pincite similarly the principal need not set the worker’s hours or supervise every detail of the work environment to control the worker ewens miller inc v commissioner t c pincite citing 823_f2d_337 9th cir workers who set their own hours are not necessarily independent contractors id petitioner failed to prove that he did not have control_over the workers although the workers set their own hours petitioner set deadlines and monitored the work done visiting the worksite daily or every other day petitioner had the ultimate authority in instructing the workers with respect to what they were do to had the right to approve the quality of their work and paid them weekly rather than at the end of the project see atl coast masonry inc v commissioner at moreover only petitioner communicated with the homeowner and he alone was responsible for the success of the project this factor weighs heavily in favor of classifying the workers as employees b investment in facilities the fact that a worker provides his or her own tools generally indicates independent_contractor status ewens miller inc v commissioner t c pincite likewise the fact that a worker provides his or her own goods indicates independent_contractor status see id petitioner supplied all heavy tools but the workers owned the small tools they used to perform the bulk of their work petitioner purchased all materials used by the workers but often the homeowners reimbursed him for the materials see atl coast masonry inc v commissioner at if a worker purchased any materials petitioner would reimburse him petitioner did not provide the workers with offices or any other facilities this factor weighs slightly in favor of classifying the workers as employees c opportunity for profit and risk of loss petitioner paid the workers a negotiated flat fee this insulated the workers from suffering a loss if the project went over budget and prevented them from realizing profit if the project finished under budget see id at the flat fee payment also prevented workers from increasing their earnings from petitioner through their efforts this factor weighs in favor of classifying the workers as employees d right to discharge the workers employers typically have the right to terminate employees at will 55_tc_142 atl coast masonry inc v commissioner at john keller action auto body v commissioner tcmemo_2012_62 slip op pincite although petitioner hired the workers on a project- to-project basis he could replace any worker who did not meet a deadline or did not perform to petitioner’s satisfaction this factor weighs in favor of classifying the workers as employees e integral part of the business when workers are an essential part of a taxpayer’s normal operations this factor generally weighs in favor of an employee-employer relationship see atl coast masonry inc v commissioner at john keller action auto body v commissioner slip op pincite although petitioner performed some work himself the workers were an essential part of petitioner’s business the record indicates that without them petitioner would not have had time to finish to projects in one year while finding new projects and working closely with the homeowners this factor weighs in favor of classifying the workers as employees f permanency of the relationship a transitory work relationship may point toward independent_contractor status ewens miller inc v commissioner t c pincite in considering the permanency of the relationship we must also consider the principal’s right to discharge the worker and the worker’s right to quit at any time id john keller action auto body v commissioner slip op pincite petitioner engaged workers for only one project at a time see atl coast masonry inc v commissioner at none of the workers worked full time only seven workers worked all four quarters the workers were free to work on other projects with petitioner or with other construction groups petitioner however could discharge a worker at any time this factor weighs slightly in favor of classifying the workers as independent contractors g the relationship the parties believed they created both petitioner and witness jan pieniuk one of the workers credibly testified that petitioner and the workers believed they created an independent_contractor relationship this factor weighs in favor of classifying the workers as independent contractors after weighing the above factors we conclude that the workers listed in the notice_of_determination were petitioner’s employees for tax_year iii sec_530 relief sec_530 may afford a taxpayer relief from employment_taxes even if the relationship between the principal and the worker would otherwise require the payment of those taxes charlotte’s office boutique inc v commissioner t c pincite sec_530 provides relief if the principal satisfies the following requirements the principal has not treated the worker as an employee for any period the principal has consistently treated the worker as not being an employee on all tax returns for periods after date and the principal had a reasonable basis for not treating the worker as an employee joseph m grey pub accountant p c v commissioner t c pincite the principal must satisfy all three requirements to qualify for relief under sec_530 id petitioner fails to meet the second requirement for a taxpayer to consistently treat the worker as an independent_contractor on his or her tax returns the taxpayer must file forms 1099-misc as required by sec_6041 and sec_6041a see john keller action auto body v commissioner slip op pincite noting that for tax periods after date sec_530 affords relief only if the taxpayer filed required tax or information returns and citing gen inv corp v united_states f 2d pincite see also sec_1_6041-1 and income_tax regs petitioner never filed forms 1099-misc for any of the workers accordingly petitioner does not qualify for relief under sec_530 iv conclusion we hold that the workers listed in the notice_of_determination were petitioner’s employees for tax_year and that he is liable for federal employment_taxes as determined by respondent contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing and respondent’s concessions an appropriate decision will be entered
